[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The motion to strike the second count which sounds in common law negligence against the defendant seller is granted under the authority of Winslow v. Lewis-Shepard, Inc., 212 Conn. 462. Allegations of failure to inspect constitute a recognized theory of product liability under the act and therefore are merged with it.
The motion to strike the third count is denied as the principle of liability in punitive damages for reckless disregard has been expressly preserved by the legislature in 52-240b.
MOTTOLESE, J.